DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claims 10-20, in the reply filed on 9/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites the limitation "the density value of the plastic resin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Appropriate correction and clarification are required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2016/0333172) in view of JPH10138313 to Sugita (“Sugita”, of record). 
Regarding independent claim 10 and claim 20, Koch teaches a method for evaluating injection physical properties of a plastic resin (para [0015] [0016], [0160]-[0161], [0193]) comprising the steps of: 
- measuring a melt index (MI) value of a plastic resin specimen (para [0015], [0018], measuring a melt index of a polyethylene resin specimen, meeting the claimed limitations of claim 20); 
- measuring a steady flow viscosity value of the plastic resin specimen (para [00161]); and 
- deriving a shear thinning index value from the steady flow viscosity value according to a viscosity model equation (para [0160]-[0161]). 
Koch does not specifically teach predicting injection pressure using the melt index value and the shear thinning index value.  
Sugita teaches a method of predicting injection pressure, and Sugita teaches that the flow rate, viscosity coefficient, shear rate of the molten plastic resin affects the injection pressure (para [0002], [0004] [0011]). In view the teachings of Sugita, it would be obvious to a person having ordinary skill in the art to have recognized there is a mathematical relationship between the melt index value and the shear thinning index value and the injection pressure, so as to calculate and predict injection pressure using the melt index value and the shear thinning index value.
It would be obvious to a person having ordinary skill in the art to modify the process of Koch in view the teachings of Sugita, to calculate and predict the injection pressure using the melt index value and the shear thinning index value as taught by Sugita, because in the field of injection molding, the injection pressure is an important parameter to evaluate the injection molding performance as taught by Koch (para [0147]).  
Regarding claim 11, Koch teaches measuring the melt index value of the plastic resin (para [0015], [0018]). It would be obvious to a person having ordinary skill in the art to select any suitable industrial standard measuring method to measure the melt index, such as standard measure of ASTM D1238 Condition E at 190°C under a load of 2.16 kg. The selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claims 12-13, Koch teaches measuring the steady flow viscosity value as desired (para [0161]).  It would be obvious to a person having ordinary skill in the art to select any suitable industrial standard measuring method to measure steady flow viscosity, such as to measure the steady flow viscosity value according to changes of the shear rate, and measure the steady flow viscosity value in the region where the steady flow viscosity decreases as the shear rate increases. The selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 14, Koch teaches calculating the shear thinning index value according to a shear rate value versus a steady flow viscosity value (para [0160]-[0161]). It would be obvious to a person having ordinary skill in the art to select any suitable industrial standard measuring methods and/or models to measure and calculate the shear thinning index value.  The selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 15, modified Koch does not specifically teach predicting injection pressure using the specific formula as instantly claimed.  
Sugita teaches a method of predicting injection pressure, and Sugita teaches that the flow rate, viscosity coefficient, shear rate of the molten plastic resin affects the injection pressure (para [0002], [0004] [0011]). In view the teachings of Sugita, it would be obvious to a person having ordinary skill in the art to have recognized there is a mathematical relationship between the melt index value and the shear thinning index value and the injection pressure, so as to calculate and predict injection pressure using the melt index value and the shear thinning index value. 
It would be obvious to a person having ordinary skill in the art to modify the process of Koch in view the teachings of Sugita, to calculate the injection pressure using the melt index value and the shear thinning index value according to the practical measurements as taught by Sugita to arrive at a more accurate predicted injection pressure, because in the field of injection molding, the injection pressure is an important parameter to evaluate the injection molding performance as taught by Koch (para [0147]).  
Regarding claim 16, Koch teaches measuring the melt index (MI) value of the plastic resin, and Koch teaches the plastic resin’s melt index (MI) value is between 0.2 and 2 g/10 min (para [0016]), which range overlaps with the instantly claimed range of 0.1 and 1.5 g/10 min. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Regarding claim 17, Koch teaches measuring and calculating shear thinning index value of given plastic resin by calculating the complex viscosities (para [0161]). It would be obvious to a person having ordinary skill in the art to select suitable plastic resin depending on the end applications, including those having shear thinning index value of 0.1 to 0.5. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 18, as discussed above in rejection to claim 10, modified Koch teaches a method for evaluating injection physical properties of a plastic resin including predicting injection pressure using the melt index value and the shear thinning index value (as taught by Sugita).  It would be obvious to a person having ordinary skill in the art to select suitable plastic resin depending on the end applications, including those having predicted injection pressure value of 1000 to 2000Pa. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Regarding claim 19, Koch teaches measuring the density value of the plastic resin (para [00145]), and Koch teaches the density value of the plastic resin is 0.95 to 0.96 g/cm3 (para [0016]), which range overlaps with the instantly claimed range of 0.94 to 0.96 g/cm3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN LAN/Primary Examiner, Art Unit 1782